DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 11, 16, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US8803751, hereinafter Miller).
Regarding claim 1, Miller discloses a magnetoelectric antenna (200) comprising: a thin film heterostructure having a magnetic element (208) and a piezoelectric element (206), wherein the heterostructure is (i) suspended on a substrate (204), and (ii) capable of resonating at acoustic resonance frequencies; wherein in a transmission mode, oscillating mechanical strain produced 
Regarding claim 2, it should be noted that the claimed limitations are not structural limitations and therefore given little patentable weight.
Regarding claim 9, Miller anticipates the frequency of the radiated electromagnetic waves ranging from 10 MHz to 10 GHz.
Regarding claim 10, Miller discloses the rectangular heterostructure (Fig. 2).
Regarding claim 11, it should be noted that the claimed limitations are not structural limitations and therefore given little patentable weight.
Regarding claim 16, Miller discloses the antenna array as explained above and shown in Figs. 2 and 3.
Regarding claims 22 and 23, Miller discloses a device (transmitter) using the antenna arrangement. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
Regarding claims 3-6, miller discloses the invention as explained above, but fails to disclose the specific materials used to form the piezoelectric layer, the magnetic layer and the substrate. It is the Examiner's position that it would have been obvious to select the specific materials to form the structural layers since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.   
Regarding claims 7-8 and 12, would have been obvious to one having ordinary skill in the art at the time the invention was filed to determine the specific thickness for each structural layer, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Miller discloses the invention as explained above, but fails to disclose the ME coupling constant of 4-8 kVOe-1cm-1 obtained in the absence of a DC bias magnetic field since the applicant has not disclosed that such feature solves any problem or is for a particular reason. It is the Examiner's position that it would have been an obvious matter of design choice to 
Regarding claims 14-15, Miller discloses the invention as explained above, but fails to disclose the thin film heterostructure being circular and having a diameter from about 100-400m. It would have been an obvious matter of design choice to design a circular heterostructure having a diameter of about 100-400m., since the applicant has not disclosed that such structure solves any problem or is for a particular reason. 
Allowable Subject Matter
Claims 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the claimed invention as described in independent claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. San Martin/
Primary Examiner, Art Unit 2837